IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


SAWGRASS MUTUAL INSURANCE
COMPANY,

             Appellant,

 v.                                                     Case No. 5D15-3061

TERRY MONE AND DIANE MONE,

             Appellees.

________________________________/

Opinion filed May 18, 2018

Appeal from the Circuit Court
for Volusia County,
Dennis Craig, Judge.

Jack R. Reiter and Robert D. Peters,
of GrayRobinson, P.A., Miami,
for Appellant.

Mark A. Nation and Paul W. Pritchard,
of The Nation Law Firm, Longwood,
for Appellees.


             UPON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      Our prior opinion of September 2, 2016, was disapproved by the Florida Supreme

Court “to the extent it is inconsistent with [the Florida Supreme] Court’s opinion in Joyce

v. Federated Nat’l Ins. Co., 228 So. 3d 1122 (Fla. 2017),” and the case was remanded to
this court “for instructions not inconsistent with th[e] Court’s opinion in Joyce.” See Mone

v. Sawgrass Mut. Ins. Co., 43 Fla. L. Weekly S185 (Fla. Apr. 20, 2018).               Upon

reconsideration, we affirm the final judgment awarding attorney’s fees, including the trial

court’s application of a multiplier to the attorney’s fees award. Based upon Appellees’

prior concession of error, we reverse the award of $26,918.43 in court costs regarding

the services provided by two of Appellees’ expert witnesses, Nettles & Associates and

Reliable Field Services of Central Florida, Inc. On remand, the trial court is directed to

strike this amount from the final judgment.

       AFFIRMED in part; REVERSED in part; and REMANDED, with instructions.

COHEN, C.J., LAMBERT, J., and LEMONIDIS, R.C., Associate Judge, concur.




                                              2